[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION RE: GRANTING OF SUMMARY JUDGMENT
The Court finds based on the affidavits and other evidence presented that neither the defendant J.J.N. and Associates, d/b/a Boardwalk Auto Sales, nor the defendant Stuart B. White, d/b/a Boardwalk Auto Sales, was the owner of the motor vehicle described in the plaintiff's complaint allegedly operated by the defendant Thomas Ryan. Accordingly, there can be no basis under the facts presented for the plaintiffs to recover from said defendants J.J.N. and Associates, d/b/a Boardwalk Auto Sales, or Stuart B. White, d/b/a Boardwalk Auto Sales.
TELLER, J.